Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6, and 21 in the reply filed on 8/22/2022 is acknowledged.
Claims 7-16 and 20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the claim states,” the ferrite is acquired from electronic waste, by techniques of selective comminution and mechanical classification’, is indefinite.  The product by process is indistinguishable from any product produced by other means (see MPEP 2113).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigarren (CA 2961441)
Regarding claim 1, Bigarren discloses a ferrite heavy liquid suspension filler (page 4, lines 20-29; conveying fragments in a liquid medium to make a suspension) consisting of comminuted ferrite of the grain size not greater than 0.6 mm (page 6, lines 21-25 where the particles are a size of 10-100 µm), wherein the comminuted ferrite is obtained from electronic waste (page 9, lines 12-16 where the electronic waste comes from ferrite type materials).
Regarding claim 2, Bigarren discloses the grain size of the comminuted ferrite does not exceed 0.3 mm (page 6, lines 21-25 where the particles are a size of 10-100 µm).
Regarding claim 6, Bigarren discloses the comminuted ferrite is obtained from printed circuit boards (page 6, lines 21-23 whole boards and smart cards), by techniques of selective comminution (page 6, lines 25-29 grinding) and mechanical classification (page 8, lines 9-20 hydrocyclone-type separation).
Regarding claim 17, Bigarren discloses in a heavy liquid suspension having a filler (page 4, lines 20-29 conveying fragments in a liquid medium to make a suspension), the improvement wherein said filler is a comminuted ferrite (page 9, lines 12-16 where the electronic waste comes from ferrite type materials).
Regarding claim 18, Bigarren discloses the ferrite is acquired from electronic waste (page 6, lines 21-23 whole boards and smart cards), by techniques of selective comminution (page 6, lines 25-29 grinding) and mechanical classification (page 8, lines 9-20 hydrocyclone-type separation). 
Regarding claim 19, Bigarren discloses the electronic waste comprises printed circuit boards (page 6, lines 21-23 whole boards and smart cards).
Regarding claim 21, Bigarren a method for enrichment of raw mineral materials in mineral engineering, comprising contacting raw mineral materials (page 6, lines 21-29 materials obtained through grinding of electronic waste) with a heavy liquid (page 7, lines 32-36 and page 8, lines 1-2 making an aqueous suspension) comprising the ferrite heavy liquid suspension filler (page 8, lines 3-6 the suspension being used in subsequent steps of separation) of claim 1 and separating the raw mineral materials by density separation (page 9, lines 19+ density separation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bigarren in view of Design Choice.
Regarding claim 3, Bigarren discloses the comminuted ferrite filler comprising particles of a range 10-100 µm, but Bigarren does not explicitly disclose the granulometric characteristic of the comminuted ferrite filler comprises the following ranges: 0-15% for particle size above 0.15 mm, 45-80% for particle size below 0.06 mm and 35-50% for particle size below.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have particular separation of sizes because Applicant has not disclosed that the particle size distribution provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bigarren, and applicant’s invention, to perform equally well with either size distribution because both grinding and separating processes would perform the same function of producing ferrite particles of a desired size.
Regarding claim 4, Bigarren discloses the comminuted ferrite filler comprising particles of a range 10-100 µm, but Bigarren does not explicitly disclose the granulometric characteristic of the comminuted ferrite filler comprises the following values: 13.4% for particle size above 0.15 mm, 37.1% for particle size in the range of from 0.15 mm do 0.06 mm, 9.9% for particle size in the range below 0.06 mm to 0.04 mm, and 39.6% for particle size below 0.04 mm.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have particular separation of sizes because Applicant has not disclosed that the particle size distribution provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bigarren, and applicant’s invention, to perform equally well with either size distribution because both grinding and separating processes would perform the same function of producing ferrite particles of a desired size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653